                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


BLONG YANG, et al.,

                      Plaintiffs,

               v.                                           Case No. 20-C-760

SUSAN POWERS, et al.,

                      Defendants.


     DECISION AND ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS


       Twenty-four plaintiffs, who reside in various parts of Wisconsin, brought this action

against the Governor and the acting Secretary of the Department of Health Services, as well as

county and city officials from fourteen independent governmental entities, alleging the defendants

violated their constitutional rights by imposing a variety of mandatory public health orders or

taking other actions in response to the COVID-19 pandemic that significantly impact Plaintiffs’

fundamental freedom. The defendants include Susan Powers, Door County Health Officer; Mary

Dorn, Outagamie County Public Health Officer; Douglas Gieryn, Winnebago County Health

Officer; Kurt Eggebrecht, City of Appleton Health Officer; Greg Peterson, Chief of the Town of

Grand Chute Police Department; Janel Heinrich, Public Health Officer of Madison and Dane

County; Daniel Blackdeer, Deputy Chief of the Wisconsin State Capitol Police; Marie-Noel

Sandoval, Rock County Health Officer; RoAnn Warden, Green County Public Health Officer;

Dottie-Kay Bowersox, City of Racine Public Health Director; Jeanette Kowalik, City of

Milwaukee Commissioner of Health; Sanjib Bhattacharyya, City of Milwaukee Special Deputy

Health Commissioner; David Beth, Kenosha County Sheriff; Joseph Cardamon, III, Kenosha




         Case 1:20-cv-00760-WCG Filed 07/17/20 Page 1 of 6 Document 44
County Corporation Counsel; Jody Ward, Chief of Police of the City of Wisconsin Dells; Dean

Smith, Chief of Police of the Oshkosh Police Department; Anthony Evers, Governor of Wisconsin;

and Andrea Palm, Secretary of the Wisconsin Department of Health Services. Roughly half of the

defendants filed a motion to dismiss this case without prejudice based on improper joinder

pursuant to Rules 20 and 21 of the Federal Rules of Civil Procedure.

       A plaintiff “may join, as independent or alternative claims, as many claims as it has against

an opposing party.” Fed. R. Civ. P. 18(a). But “[a] litigant cannot throw all of his grievances,

against dozens of different parties, into one stewpot.” Wheeler v. Wexford Health Sources, Inc.,

689 F.3d 680, 683 (7th Cir. 2012). Nor can 24 plaintiffs combine in one lawsuit all of their separate

and independent claims against 18 different defendants. Plaintiffs may join together in one action

if:

       (A) they assert any right to relief jointly, severally, or in the alternative with respect
           to or arising out of the same transaction, occurrence, or series of transactions or
           occurrences; and

       (B) any question of law or fact common to all plaintiffs will arise in the action.

Fed. R. Civ. P. 20(a)(1). And defendants can be joined together in one action if:

       (A) any right to relief is asserted against them jointly, severally, or in the alternative
           with respect to or arising out of the same transaction, occurrence, or series of
           transactions or occurrences; and

       (B) any question of law or fact common to all defendants will arise in the action.

Fed. R. Civ. P. 20(a)(2).

       A district court has “considerable discretion” and “flexibility” in applying these rules and

determining whether the complaint contains plausible allegations to satisfy them. UWM Student

Ass’n v. Lovell, 888 F.3d 854, 863 (7th Cir. 2018) (noting that district courts have “considerable

flexibility in managing and structuring civil litigation for fair and efficient resolution of complex



                                                  2

         Case 1:20-cv-00760-WCG Filed 07/17/20 Page 2 of 6 Document 44
disputes”). But this flexibility is not unlimited. The Seventh Circuit has emphasized that

“[u]nrelated claims against different defendants belong in different suits.” Id. (quoting George v.

Smith, 507 F.3d 605, 607 (7th Cir. 2007)).

       Plaintiffs assert six counts in their Amended Complaint: violation of civil rights under color

of law by Defendant Palm and by the local defendants; violation of the right to free exercise of

religion under the First Amendment; violation of the right to freedom of assembly under the First

Amendment; violation of the right to freedom of speech under the First Amendment; violation of

the right to equal protection under the Fourteenth Amendment; and regulatory taking in violation

of the Fifth Amendment takings clause.         They seek a temporary restraining order against

Defendants, a preliminary injunction, a declaratory judgment declaring that Order 28 and the Local

Orders on their face and as applied are unconstitutional, damages for the violation of Plaintiffs’

constitutional rights, and just compensation for the regulatory taking of Plaintiffs’ property.

       Of course, any claim seeking declaratory or injunctive relief against the Governor and

Secretary Palm based on Order 28 is now moot in light of the Wisconsin Supreme Court decision

in Wisconsin Legislature v. Palm, 2020 WI 42, 391 Wis. 2d 497, 942 N.W.2d 900, finding the

order unlawful, invalid, and unenforceable. All that remains of Plaintiffs’ claims against these

defendants are their separate damage claims, the success of which depend on each plaintiff’s

individual circumstances.     Plaintiffs’ damages are personalized and disconnected from the

damages other plaintiffs could recover. In other words, Plaintiffs would have to prove their claims

and Defendants would have to litigate their defenses on an individualized basis. As a result, Rule

20’s purpose of promoting judicial economy and trial convenience would not be served by

allowing Plaintiffs to proceed against Defendants in this case. See Estée Lauder Cosmetics Ltd. v.

P’ships & Unincorporated Assocs Identified on Schedule A, 334 F.R.D. 182, 189–90 (N.D. Ill.



                                                 3

         Case 1:20-cv-00760-WCG Filed 07/17/20 Page 3 of 6 Document 44
2020) (“Rule 20(a)’s purpose of promoting judicial economy and trial convenience would not be

served by allowing the number of defendants in this case because the ensuing discovery and variety

of defenses could prove unwieldy for a single case.” (citation omitted)).

       As for the claims against the local government officials, Defendants assert that Plaintiffs

improperly lumped together all of their claims against these defendants and have failed to allege

any coordinated action between them or any right to relief that arises out of the same transaction

or occurrence or series of transactions or occurrences. Plaintiffs, on the other hand, maintain that

they have expressly alleged that Defendants acted in concert to violate Plaintiffs’ federal

constitutional rights. But “in concert” as used in the complaint appears to mean simply that some

of the defendants consulted with each other before each governmental officer or agent promulgated

the challenged orders. This is not enough to create joint or several liability. Each of the

governmental entities are independent of each other, and the fact that various governmental

officials consulted with each other before they issued local orders in response to the pandemic

does not transform their independent actions into a single transaction or occurrence. In other

words, the allegation that the defendants “acted in concert” is conclusory and is an insufficient

basis to join separate and independent claims.

       Beyond alleging that Defendants violated Plaintiffs’ constitutional rights by imposing a

variety of mandatory public health orders that use “verbatim language” or incorporate “Defendant

Palm’s invalid order” as well as taking other actions in response to the COVID-19 pandemic,

Plaintiffs do not allege any other readily apparent connection between Defendants. Pls.’ Br. at 3,

Dkt. No. 4. “Most courts agree that, in general, ‘simply committing the same type of violation in

the same way does not link defendants together for the purposes of joinder.’” Bose Corp. v. P’ships

& Unincorporated Assocs. Identified on Schedule “A”, 334 F.R.D. 511, 514 (N.D. Ill. 2020)



                                                 4

         Case 1:20-cv-00760-WCG Filed 07/17/20 Page 4 of 6 Document 44
(quoting AF Holdings, LLC v. Does 1-1058, 752 F.3d 990, 998 (D.C. Cir. 2014)); see also

McDowell v. Morgan Stanley & Co., Inc., 645 F. Supp. 2d 690, 697 (N.D. Ill. 2009) (“One or more

defendants’ similar conduct, without anything more, does not rise to a sufficient level that would

justify joining those defendants in a single action pursuant to Rule 20.” (citations omitted)); In re

EMC Corp., 677 F.3d 1351, 1358 (Fed. Cir. 2012) (Rule 20 “requires shared, overlapping facts

that give rise to each cause of action, and not just distinct, albeit coincidentally identical, facts.”).

        Leaving aside the now invalidated Order 28, each plaintiff is subject to different orders

implemented by different individuals on behalf of different governmental entities in different parts

of the State in which presumably different rates of infection, population density, and other

pertinent conditions exist. The issuance of each of the challenged orders was the result of a

decision made by each of the responsible local officials, regardless of whether they sought or

received counsel or advice from Secretary Palm or other State officials.                   Under these

circumstances, Defendants’ actions cannot be reasonably viewed as arising out of the same

transaction or occurrence or raising common issues of law or fact.

        In sum, the amended complaint violates Rules 18 and 20 of the Federal Rules of Civil

Procedure. Plaintiffs’ claims are largely separate and distinct, and none of the allegations

contained in Plaintiffs’ amended complaint link their claims to a single transaction or occurrence

or series of transactions or occurrences giving rise to joint, several or alternative liability on the

part of the named defendants. The factual and legal questions presented are based upon wholly

separate acts of the defendants representing independent and separate governmental entities with

respect to each plaintiff. Plaintiffs’ claims have been improperly joined in this action. The

question that remains is what action the court should take.




                                                    5

         Case 1:20-cv-00760-WCG Filed 07/17/20 Page 5 of 6 Document 44
        Although Rule 21 states “[m]isjoinder of parties is not a ground for dismissing an action,”

it does not say that misjoinder is not a ground for dismissing a complaint. Fed. R. Civ. P. 21; see

also Lovell, 888 F.3d at 863 (“The proper remedy for violations of Rules 18 and 20 is severance

or dismissal without prejudice, not dismissal with prejudice.”). The Rule provides: “On motion or

on its own, the court may at any time, on just terms, add or drop a party. The court may also sever

any claim against a party.” But as Defendants point out, for the court to exercise its discretion to

drop parties and/or sever claims here “would require the court’s resources and tax its independence

to try and re-engineer the lawsuit in order to conform to the joinder rules by connecting the dots

as to what specific defendants and plaintiffs should match up, for what claims based upon which

alleged facts, and where venue should lie.” Defs.’ Br. in Supp. of Mot. to Dismiss, Dkt. No. 33,

at 15. In the end, it is up to counsel for Plaintiffs to decide, subject to the Rules of Civil Procedure,

what claims to bring on behalf of which Plaintiffs against which Defendants.

        Accordingly, the motion to dismiss for improper joinder (Dkt. No. 32) is GRANTED. The

complaint is DISMISSED without prejudice. Plaintiffs’ motion for preliminary injunction (Dkt.

No. 24), Defendant Peterson’s motion to dismiss (Dkt. No. 37), and Defendants’ motion for leave

to file excess pages in support of their brief in opposition to Plaintiffs’ motion for a preliminary

injunction (Dkt. No. 41) are DENIED as moot. Plaintiffs will be allowed thirty days from the

date of this order in which to file an amended complaint curing the defects noted herein. If no

amended complaint is filed within the time allowed, the case will be dismissed with prejudice.

        SO ORDERED at Green Bay, Wisconsin this 17th day of July, 2020.

                                                        s/ William C. Griesbach
                                                        William C. Griesbach
                                                        United States District Judge




                                                   6

         Case 1:20-cv-00760-WCG Filed 07/17/20 Page 6 of 6 Document 44
